Citation Nr: 1747512	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  13-08 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for degenerative disc disease of the lumbar spine (low back disability), to include entitlement to a separate evaluations for any associated neurological symptoms. 


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans Services


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1978 to March 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran's claim was previously before the Board in June 2015, where it was remanded for additional development.  It has since been returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's low back disability has been manifested by pain and limitation of motion with flexion no worse than 60 degrees; unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes requiring physician-prescribed bedrest have not been shown.

2.  From January 16, 2016, the Veteran's low back disability has resulted in mild incomplete paralysis of the bilateral sciatic nerve; moderate incomplete paralysis has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent for the Veteran's low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §4.71a, Diagnostic Codes 5242, 5243 (2016).

2.  From January 19, 2016, the criteria for a separate disability rating of 10 percent, but no more, for radiculopathy of the bilateral lower extremities, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Increased Ratings, Generally

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased-rating claim was filed, or even the year prior, until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  And this is true irrespective of whether an initial or established rating.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999) (initial rating); Hart v. Mansfield, 21 Vet. App. 505 (2007) (established rating).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses is to be avoided, as this would constitute pyramiding.  See 38 C.F.R. § 4.14.  However, this does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Low Back Disability

The Veteran's claim for an increased rating for his low back disability, currently evaluated as 40 percent disabling, was previously denied by the Board in May 2010.  The Veteran was subsequently hospitalized for his low back disability the following October 2010.  The RO, having found that a new increased rating claim had been raised by the record, again denied the Veteran an increased disability rating for his low back disability in December 2010.  The Veteran continues to assert that his symptomology is worse than the rating assigned.  For the reasons that follow, however, the Board finds that a higher rating is not warranted. 

The Veteran's low back disability is evaluated under Diagnostic Code 5243 for Intervertebral Disc Syndrome (IVDS), which provides for a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.  

An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Code 5243, Formula for Rating IVDS Based on Incapacitating Episodes, Note 1.

Alternatively, the Veteran's degenerative disc disease can be rated as degenerative arthritis of the spine, which is rated under Diagnostic Code 5242 (see also Diagnostic Code 5003) and assigns ratings based upon the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a. 

Under the General Rating Formula, a 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  Id.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees.  38 C.F.R. § 4.71a, Code 5237, Note 2.  Ankylosis is a condition in which an entire spinal segment is immobile and fixed in position.  Unfavorable ankylosis exists where the fixation is in flexion or extension.  Fixation of a spinal segment in neutral position (zero degrees) is considered favorable ankylosis.  See 38 C.F.R. § 4.71a, Code 5239, Note 5.

The Veteran was hospitalized for two days due to complications related to his low back disability on October 5, 2010.  VA Medical Center (VAMC) treatment records note that the Veteran was admitted due to suspicion of discitis (inflammation between the intervertebral discs of the spine) after an MRI two days prior.  While the Veteran reported continuing pain, treatment providers noted that the Veteran did not describe a change in the pattern of pain associated with his disability and that he exhibited all functional mobility.  A physical therapy consult during his hospital stay noted the Veteran reporting chronic back pain rated 8 out of 10.  The Veteran was observed as able to ambulate 1000 feet with the support of a cane or wheelchair.  Discitis was ultimately ruled out and the Veteran was discharged on October 7, 2010.   

In a December 2010 pain clinic note, the Veteran reported chronic lower back pain.  Physical examination indicated tenderness to palpitation in the axial lumbar spine and bilateral lumbar region.  Strength was intact in the bilateral lower extremities.  Deep tendon reflexes were normal.  The Veteran received a trigger point injection as treatment.  A May 2011 pain clinic note describes the Veteran's dissatisfaction with his pain management care, reporting that, despite receiving procedural intervention every six months, he would still find himself in the emergency room in between procedures due to pain. 

A VA general medical examination was afforded to the Veteran in December 2011.  The Veteran reported monthly episodes of pain where he cannot walk, and 1 to 2 days per month when he could not do physical activity.  While a cane was noted as needed for ambulation, this was attributed to the Veteran's knee disability.  IVDS was diagnosed.  A January 2012 addendum opinion to the examination noted that while the Veteran did have decreased flexion, extension, and rotation of the low back (although range of motion measurements were not included), his low back disability would not prevent sedentary employment. 

VA treatment records dated through January 2015 show the Veteran receiving numerous treatments for chronic low back pain, including prescribed medication such as oxycodone and monthly Toradol injections. 
  
Subsequent to a June 2015 Board remand, the Veteran was afforded a VA thoracolumbar spine examination in January 2016.  He reported constant and worsening daily lower back pain that was exacerbated by physical activity, and monthly Toradol injections at a VA pain clinic.  Physical examination revealed forward flexion to 80 degrees and extension to 15 degrees.  Right and left lateral flexion and right and left lateral rotation were all to 20 degrees.  Pain was noted upon physical examination but it did not result in additional functional loss.  Pain was also noted with weight bearing.  There was no additional limitation in ROM after repetitive use testing.  While the Veteran was not examined immediately after repetitive use over time or during a flare-up, the examiner estimated that pain, weakness, fatigueability and incoordination would limit forward flexion to 60 degrees and extension to 10 degrees during a flare-up.  The examiner also noted the Veteran as having localized tenderness and guarding that would not result in abnormal gait or spinal contour.  As to IVDS, the examiner noted the Veteran's monthly Toradol injections; however, no incidents of prescribed bedrest were noted.  The examiner did note upon neurological examination, that the Veteran had mild radiculopathy of both lower extremities.  

There is no other medical evidence in significant conflict with the above VA examinations.  Thus, after careful review of the evidence, the Board finds that a disability rating in excess of 40 percent is not warranted for the Veteran's low back disability.  

As alluded to above, Diagnostic Code 5243 provides that IVDS is to be rated either under the General Rating Formula or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  Thus, in order for a higher rating to be warranted under either the General Rating Formula or the IVDS Formula, the evidence of record must demonstrate, at a minimum, unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes of physician-prescribed bedrest having a total duration of at least 6 weeks during the previous 12 months.  See 38 C.F.R. § 4.71a.  
 
Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992).  All VA examinations indicated that the Veteran's lumbar spine had motion in every direction, thereby precluding a finding of ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (5), indicating that, for VA compensation purposes, unfavorable ankylosis is a disorder in which the entire thoracolumbar spine is fixed in flexion or extension.  The Veteran's range of motion is certainly limited; however, at no time was ankylosis of the lumbar spine demonstrated.  As such, a disability rating of 50 percent is not warranted under Diagnostic Code 5242.  Id.  

The Board also notes that, upon VA examination in January 2016, flexion was limited, at most, to 60 degrees, which would warrant only a 20 percent disability rating under the General Rating Formula.  38 C.F.R. § 4.71a.  However, the Board will not disturb the currently assigned 40 percent rating.  

Additionally, while a review of the record reveals a diagnosis of IVDS, monthly Toradol injections, and emergency room visits due to pain, there is no evidence of incapacitating episodes requiring prescribed bed rest by a physician for a total duration of at least 6 weeks in a 12-month period.  If the Veteran has elected to rest in bed, this is not tantamount to the requirement that the bedrest actually be prescribed by a physician.  Thus, a higher evaluation of 60 percent under Diagnostic Code 5243 for IVDS is not warranted.  Id.

In reaching this decision, the Board has considered the Veteran's lay statements, and notes that he is competent to describe symptoms that he is able to perceive through the use of his senses and to give evidence about what he has experienced.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In that regard, the Board acknowledges the Veteran's statements that his low back disability results in pain and limitations on standing and walking.  The lay statements do not indicate unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes with physician-prescribed bedrest.  To the extent he argues his symptomatology is more severe, his statements must be weighed against the other evidence of record.  Here, the specific examination findings of trained health care professionals are of greater probative weight than the Veteran's more general lay assertions.  

In sum, as the preponderance of the evidence is against a finding that the Veteran's low back disability more nearly approximates the criteria for a disability rating in excess of 40 percent during the period on appeal, a higher rating is not warranted.  38 C.F.R. §§ 4.3, 4.7, 4.71a.

Neurological

The Board must also consider whether the Veteran has any associated objective neurologic abnormalities associated with his service-connected low back disability.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1). 

Upon VA examination on January 19, 2016, deep tendon reflexes in the Veteran's knees were hypoactive.  While sensation and muscle strength testing were both normal, the Veteran reported mild radicular pain in both lower extremities, including constant pain and paresthesias/dysesthesias.  The examiner indicated mild involvement of the bilateral sciatic nerve.

The rating schedule provides that complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost warrants an 80 percent rating.  Incomplete paralysis of the sciatic nerve warrants a 60 percent rating if severe with marked muscular atrophy, a 40 percent rating if moderately severe, a 20 percent rating if moderate, and a 10 percent rating if mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  The same criteria are used for neuritis and neuralgia associated with the sciatic nerve.  

The Board notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be just. 38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Rather, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.  In applying the schedular criteria for rating peripheral nerve disabilities, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

In light of the Veteran's symptoms, the Board finds that the Veteran's disability picture most nearly approximates the criteria for mild incomplete paralysis of the sciatic nerve, bilaterally, and a 10 percent disability rating is therefore warranted effective January 19, 2016.  A higher rating is not warranted absent evidence that the Veteran's bilateral radiculopathy has been shown to manifest at least moderate incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  Upon examination in January 2016, both sensory and deep tendon reflex testing were normal.  Moreover, none of the Veteran's described symptoms were noted by the VA examiner to be of moderate severity, and there is no evidence of record in conflict with the examiner's findings.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a disability rating in excess of 40 percent for degenerative disc disease of the lumbar spine is denied.

Entitlement to disability ratings of 10 percent, effective January 19, 2016, for radiculopathy of the bilateral lower extremities is granted. 



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


